Order, Supreme Court, New York County, entered on March 2, 1972, so far as appealed from, unanimously reversed, on the law, and defendant’s motion to dismiss the first cause of action denied. Appellants shall recover of respondent $60 costs and disbursements of this appeal. Plaintiffs, laborers on a construction project, sue in their first cause of action to recover the difference between the prevailing rate of wage and the amounts paid to them. Special Term dismissed this cause of action on the ground that the National Housing Act (U. S. Code, tit. 12, § 1715c) gives no private right of action. While it is quite correct that the statute contains no specific grant of such a right, this is not conclusive. The United States courts have often found an implied right of private suit by a person aggrieved where the statute did not specifically so provide (United States v. Post, 148 U. S. 124; J. I. Case Co. v. Borak, 377 U. S. 426; Jordan Bldg. Corp. v. Doyle O’Connor & Co., 401 F. 2d 47; Fischman v. Raytheon Mfg. Co., 188 F. 2d 783). Interpreting a similar statute our Court of Appeals held that denial of a right of private suit would be the grant of a right without a remedy, and held the grant implied {Filardo v. Foley Bros., 297 N. Y. 217). Though this case was reversed on other grounds (336 U. S. 281), its principle has not been discredited by the Federal courts. Concur — Markewich, J. P., Steuer, Tilzer, Lane and Lynch, JJ.